
	

113 S2522 IS: To designate the James L. Oberstar Memorial Highway and the James L. Oberstar National Scenic Byway in the State of Minnesota.
U.S. Senate
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2522
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2014
			Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To designate the James L. Oberstar Memorial Highway and the James L. Oberstar National Scenic Byway
			  in the State of Minnesota.
	
	
		1.James L. Oberstar Memorial Highway
			(a)DesignationThe
			 segment of Interstate Route 35 between milepost 133 at Forest Lake,
			 Minnesota, and milepost 259 at Duluth, Minnesota, shall be known and
			 designated as the
			 James L. Oberstar Memorial Highway.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of
			 the
			 United States to the segment of Interstate Route 35 referred to in
			 subsection (a) shall be
			 deemed to
			 be a reference to the James L. Oberstar Memorial Highway.2.James L. Oberstar National Scenic Byway(a)DesignationThe segment of United States Route 61 between milepost 0 at Duluth, Minnesota, and milepost 150 at
			 Grand Portage, Minnesota,
			  shall be known and designated as the
			 James L. Oberstar National Scenic Byway.(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of
			 the
			 United States to the segment of United States Route 61 referred to in
			 subsection (a) shall be
			 deemed to
			 be a reference to the James L. Oberstar National Scenic Byway.
